242 U.S. 537 (1917)
UNITED STATES
v.
AMERICAN-ASIATIC STEAMSHIP COMPANY ET AL.
UNITED STATES
v.
PRINCE LINE, LIMITED, ET AL.
Nos. 138, 169.
Supreme Court of United States.
Submitted December 4, 1916.
Decided January 22, 1917.
APPEALS FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Motions to reverse and remand with instructions to dismiss petitions without prejudice.
The Solicitor General and Mr. Assistant to the Attorney General Todd for the United States, in support of the motions.
Memorandum opinion by MR. CHIEF JUSTICE WHITE, by direction of the court.
The United States sued to restrain the carrying out of agreements between British, German and American steamship *538 companies who were defendants, on the ground that they were in violation of the Anti-Trust Act of July 2, 1890, c. 647, 26 Stat. 209. Overruling the contention that that act did not relate to contracts concerning ocean carriage, the court entered decrees against the United States in both cases dismissing the bills for want of equity on the ground that the assailed agreements were not in conflict with the Anti-Trust Act except as to a particular discrimination found to have been practiced in one of the cases which was provided against. 220 Fed. Rep. 230. At the time this action was taken by the court below, as the result of the European War, the assailed agreements had been dissolved and the questions raised by the bills were therefore purely moot, as directly decided to be the case as to a similar situation in United States v. Hamburg-American Co., 239 U.S. 466.
Under these circumstances the request now made by the United States that the doctrine announced in the Hamburg-American Case be applied to both of these cases and the relief afforded in that case be awarded, is well founded and must be granted. It follows, therefore, that the decrees below must be reversed and the cases be remanded to the court below with directions to dismiss the bills without prejudice to the right of the United States in the future to assail any actual contract or combination deemed to offend against the Anti-Trust Act.
And it is so ordered.